Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 22, 2015

                                      No. 04-15-00668-CV

                            IN THE ESTATE OF ONA S. PETTY,

                       From the Probate Court No 1, Bexar County, Texas
                                   Trial Court No. 140,221
                                 Kelly Cross, Judge Presiding


                                         ORDER

        On October 29, 2015, appellants filed an unopposed motion to abate the appeal stating
that several of the parties have made substantial progress in reaching a settlement, and requesting
that this appeal be abated for a period of sixty days to permit them to finalize the settlement
terms and pursue discussions with the remaining parties. We granted the motion and ordered
that the appeal be abated until December 28, 2015.

       On December 18, 2015, appellants filed an unopposed motion to extend the abatement
period so that the parties may continue to engage in settlement discussions. The motion is
GRANTED. The appeal is ABATED until January 27, 2016. All appellate deadlines are
suspended until January 27, 2016. After that date, the appellants must file a motion to dismiss
the appeal due to settlement, or if a settlement is not reached and finalized, a motion to reinstate
the appeal. TEX. R. APP. P. 42.1(a).


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court